Caton, C. J. In order to impeach the plaintiff’s witnesses, the defendants called witnesses who stated that they were acquainted with the characters of the plaintiff’s witnesses for truthfulness in the neighborhood in which they lived, and that such characters were bad. The defendants’ counsel then asked the witnesses if, from their knowledge of such general character for truthfulness, they would believe them upon oath. This question was objected to and the objection sustained by the court, to which an exception was taken, and this ruling is now assigned for error. It is a general rule, no doubt, that the testimony of witnesses shall be confined to a simple statement of facts, and that they shall not be allowed to give their opinions or conclusions deduced from those facts, but that such conclusions shall be deduced by the jury. To this general rule there are, however, many exceptions which are as well known and universally recognized as the rule itself. Nearly, if not quite all, these exceptions are based upon the supposition that in the particular instance the witness is presumed, from his particular position, calling or experience, to be capable of forming a more enlightened opinion than the jury. The most usual example is where the opinions of experts in trades, sciences or professions, are admitted to enlighten the jury, who are presumed to be less informed than the witness, on the particular subject; or where, from the nature of the case, it is supposed to be impossible from any mere statement of facts to convey to the jury the same impressions which those facts, as they actually transpired, were calculated to make or did make upon the minds and understandings of the witnesses. Instances of this kind are met with where slanderous words are alleged to have been spoken, and it is alleged that they were designed to convey and did convey a different meaning to the minds of the hearers than that which would be understood by their simple import, and witnesses have been allowed to state what meaning was conveyed to them by the words used, taken in connection with the circumstances and manner of speaking. So in the case before us. It does not follow as a necessary consequence that because the reputation of a witness for truth and veracity in the neighborhood in which he lives may be bad, that he is not to be believed when upon his oath. When such reputation has been proved, no party can rest assured that the veracity of the witness has been utterly destroyed with the jury. We all know that there are persons so given to apochryphal statements in their common conversation and intercourse with their friends and neighbors, that no one plac'es any confidence in their statements, and this want of truthfulness becomes a subject of common remark among all who know them, still, from their daily walk and conversation in other respects, none would doubt their truthfulness when solemnly called to testify in a court of justice. And yet it would be impossible to detail all the minutiae of the circumstances which would inspire that confidence, so as to impart their full and just impression to the jury. These well known facts are presumed to be ever, present to the mind of the jury, so as to a greater or less extent, weaken the force of every impeachment. Hence witnesses who must be always impressed with these indescribable circumstances, if they exist, have always been allowed to express the opinion, whether they would, or not, believe the impeached witness under oath. Who is there who does not know that two witnesses may be impeached in precisely the same language, and truthfully, and yet one would be implicitly believed by all who know him, when. under oath, while no form of oath, however solemn, would inspire the acquaintances of the other with the least confidence in his statements ? There is then, a sound and substantial reason which addresses itself to men of observation and affairs, why this should be an exception to the general rule. Indeed it is strictly within the rule of the exception. This principle and practice has been so long settled and so uniformly acted upon, both in England and this country, that we are a little surprised even in this progressive and innovating age, to find it lately questioned in some quarters; where the reason of the rule, it is feared, has not been properly considered. It is sufficient for us that we find it well settled as a part of the common law, and that as such it has been expressly recognized by this court. In the case of Fry v. Bank of Illinois, 11 Ill. R. 379, this court said—“ The proper question to be put to a witness called to impeach another is, whether he knows the general reputation of the person sought to be impeached, among his neighbors, for truth and veracity. If this question is answered ■ affirmatively, the witness may then be inquired of as to what ■that reputation is, and whether from that reputation he would believe him on oath.” We are not now disposed to depart from this rule, which it is believed has been always acted upon in this State, without question, till now, and which received the emphatic sanction of this court nearly ten years ago. Even though we thought a different rule the best, we ought not to be ever vascillating in our decisions, so that no lawyer can know whether he is giving reliable advice to his client, although he may have read it from a solemn decision of this court. The court erred in sustaining the objection to the question, and its judgment must be reversed and the cause remanded.